697 N.W.2d 526 (2005)
472 Mich. 909-924
KENNY
v.
KAATZ FUNERAL HOME, INC.
No. 127472.
Supreme Court of Michigan.
June 17, 2005.
SC: 127472. COA: 248720.
On order of the Court, the application for leave to appeal the October 12, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the decision of the Court of Appeals for the reasons stated in the dissenting opinion.
CAVANAGH and KELLY, JJ., would grant leave to appeal.